Citation Nr: 0905349	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-11 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation for cardioinhibitory and 
vasodepressor neurocardiogenic syncope (claimed as fainting 
spells) in excess of 20 percent for the period beginning 
February 7, 2005.

2.  Entitlement to an evaluation in excess of 20 percent 
residuals, status post pacemaker implant (previously listed 
as cardioinhibitory and vasodepressor neurocardiogenic 
syncope (claimed as fainting spells) and coded 7011-8911) for 
the period beginning July 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Army from June 1980 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 Decision Review 
Officer (DRO) Decision by the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for cardioinhibitory and 
vasodepressor neurocardiogenic syncope (claimed as fainting 
spells) and assigned an evaluation of 20 percent.  

The Veteran had a pacemaker installed in April 2006, and, by 
a May 2006 Rating Decision, the Veteran was given a temporary 
convalescent evaluation of 100 percent, effective April 14, 
2006.  The Veteran was given a 20 percent evaluation for 
"residuals, status post pacemaker implant (previously listed 
as cardioinhibitory and vasodepressor neurocardiogenic 
syncope (claimed as fainting spells) and coded 7011-8911)", 
effective July 1, 2006.

The Board notes that the Veteran submitted his Notice of 
Disagreement with the February 2006 decision by the DRO in 
February 2006, and that following the issuance of a Statement 
of the Case, he submitted a VA Form 9 Appeal in April 2006.  
Following the May 2006 rating decision, the Veteran submitted 
a statement in September 2006, in which he stated that he 
"should be rated separately for [his] heart condition 
following implant of pacemaker and [his] fainting spells 
(petit mal)."  Despite this statement, the Veteran did not 
submit a formal appeal to VA with regard to the May 2006 
decision; however, in light of the fact that the Veteran did 
have a pending appeal at the time, and the mistakes in the 
rating applied to his current condition that are addressed 
below, the Board determines that any deficiency is not the 
Veteran's fault, and should not prevent his appeal from 
progressing.  The Board thus accepts the submitted Form 9 as 
an appeal of all issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claims, when considered within the confines of 
the rating history, make this an extremely convoluted matter.  

Initially, the Veteran was analogously rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8911 for his cardioinhibitory and 
vasodepressor neurocardiogenic syncope condition.  After the 
Veteran had surgery to insert a pacemaker, he was given a 100 
percent evaluation; the Rating Decision was somewhat 
conflicted, however, as it indicated he was rated under 
38 C.F.R. § 4.104, Diagnostic Code 7018, for pacemaker 
insertion, but cited 38 C.F.R. § 4.30, which addresses 
convalescent evaluations.  As a schedular 100 percent rating 
under Diagnostic Code 7018 was proper for the two months 
following pacemaker insertion, the determination that the 
Veteran's evaluation was of a convalescent nature under 
§ 4.30 was improper.

Diagnostic Code 7018 requires that, after the two month 
period following the insertion of a pacemaker, the Veteran is 
to be evaluated under one of three Diagnostic Codes: 7010, 
7011, 7015.  If the Veteran continued to experience syncopal 
episodes after he had the pacemaker inserted, he could also 
receive a separate rating for his syncope under Diagnostic 
Code 8911.

The May 2006 Rating Decision provided that an evaluation of 
20 percent would be in place after the temporary 100 percent 
evaluation ended, but did not say on what the 20 percent 
evaluation was based.  A Supplemental Statement of the Case 
(SSOC) in March 2007 determined, after addressing a January 
2007 report that cited a July 2006 ejection fraction 
measurement, that "as there is no clinical evidence which 
establishes your service connected cardioinhibitory and 
vasodepressor neurocardiogenic syncope condition has worsened 
and warrants a higher evaluation, the current 20 percent 
evaluation is continued."  This statement appears to imply a 
finding that the syncopal condition continued.  In seeming 
contradiction to this finding, in a "note to claimant" 
following the decision, the Rating Specialist informed the 
Veteran that "[t]he diagnostic code has been changed to more 
accurately evaluate your condition following pacemaker 
surgery."

An April 2008 SSOC stated that "[a]s previously noted by the 
rating decision of May 30, 2006, the initial 20 percent 
evaluation assigned for cardioinhibitory and vasodepressor 
neurocardiogenic syncope has been continued."  The SSOC then 
addressed the criteria for an evaluation under Diagnostic 
Codes 7010, 7011, and 7015, and determined that there was 
"no clinical evidence which establishes residuals, status 
post pacemaker implant (previously referred to as 
cardioinhibitory and vasodepressor neurocardiogenic syncope, 
claimed as fainting spell), warrants a higher evaluation", 
and continued the 20 percent evaluation.  Based on these 
conflicting statements, as well as those in the May 2006 
Rating Decision and the March 2007 SSOC, the Board cannot 
determine which Diagnostic Code is currently applied to the 
Veteran's condition.  

The Board acknowledges that it may appear that a decision 
could be made by the Board on the Veteran's claim for an 
increased rating between February 2005 and April 2006, as no 
additional evidence obtained will affect any finding on the 
Veteran's condition during that time period.  It is not clear 
to the Board, however, whether the initial 20 percent rating 
should have continued as a separate rating, in addition to 
the evaluation under Diagnostic Code 7018, beginning in April 
2006.  Without being able to discern how the Veteran was 
rated under the May 2006 Rating Decision, including whether 
the Veteran should have had two separate ratings at that time 
or subsequently, the Board is not able to determine the 
proper evaluation before then, because it cannot know the 
proper end date, if there is one, of any rating beginning in 
February 2005.

Finally, the Board notes that some of the evidence has not 
been addressed by the RO in its previous decisions, which may 
affect proper evaluation of the Veteran's conditions.  The 
Board observes, relevant to the appropriate evaluation during 
the period prior to the pacemaker insertion, that in February 
2006, during a "tilt table test", the Veteran experienced 
unconsciousness and what were described as "tonic clonic 
movements".  Further, when at the Dorn VA Medical Center 
(VAMC) in September 2005, he informed the doctor that while 
driving three days prior, he began to feel "sweaty and 
lightheaded", pulled his truck to the side of the road, 
passed out for a few minutes, and woke up sweating profusely.  
Either or both of these incidents may indicate a "major 
seizure" under 38 C.F.R. § 4.124a, Diagnostic Code 8911, 
Note (1), and a finding should be made on remand.

Subsequent to the pacemaker insertion, numerous episodes of 
atrial fibrillation were noted in EKG reports.  In May 2006, 
a status report noted superventricular tachycardia (SVT).  In 
July 2006, a status report noted another episode of SVT and 
noted "5 mode switches for atrial detected arrhythmias".  
In July 2007, another episode of SVT was reported, as were 
"a few mode switches for [atrial fibrillation] that lasted 
27 minutes or less."  In February 2008, a status report 
noted that the Veteran had sinus tachycardia.  These findings 
may impact an evaluation under Diagnostic Code 7010, and 
should be addressed.

A final reason why this case must be remanded is that all 
relevant evidence has not been obtained.  At the October 2008 
video conference hearing, the Veteran's representative 
related that the Veteran's condition should be rated based on 
test results showing the Veteran's ejection fraction and 
METS.  As of October 2008, the representative stated that the 
Veteran had not had the appropriate tests to determine the 
status of his ejection fraction and METS in 12 months, but 
that he was in the process of arranging the appropriate tests 
with the VAMC.  The representative requested 90 days to get 
the appropriate tests completed, and stated that "if it's 
not done, . . . if you do seem to see that a remand is 
necessary, whatever one comes first would be fine with us."  
The Chairman also requested that the representative obtain 
updated VAMC records.  An abeyance of 90 days was granted at 
the conclusion of the hearing, and the Veterans Law Judge 
presiding over the hearing indicated that if he did not see 
the information in the file, then he would remand the case.

Since October 2008, no evidence related to current tests or 
updated VAMC records have been added to the file.  Any 
outstanding records of pertinent medical treatment should be 
obtained to determine the appropriate evaluation of the 
Veteran's condition.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the 
Veteran's current VAMC treatment records, 
including pacemaker surveillance reports, 
as well as any other outstanding treatment 
records indicated by the Veteran, and 
should associate them with the claims 
folder.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative results, 
that fact should clearly be noted in the 
claims file.

2.  The RO should ascertain whether any 
tests to determine the Veteran's 
cardiovascular condition, including METS 
and ejection fraction, were completed 
since the October 2008 examination.  If 
the tests have been completed, the RO 
should obtain those results and add them 
to the file.  

3.  If ejection fraction and METS tests 
were not completed since the October 2008 
hearing, the RO should schedule a VA 
examination to identify the severity of the 
Veteran's cardiovascular condition.  The 
examiner should specifically determine the 
Veteran's current ejection fraction and, if 
possible, METS levels.  He should also 
determine if the Veteran continues to 
experience syncopal episodes, and, if so, 
their severity; if the physician conducting 
the ejection fraction and METS tests is not 
the appropriate physician to evaluate any 
syncopal condition the Veteran may still 
have, the RO should obtain a separate 
examination with an appropriate physician.  
The examiner must review the Veteran's 
claims file, as well as this remand, in 
conjunction with the examination.  The 
doctor should perform a complete 
examination, thoroughly describe the 
severity of the Veteran's condition, and 
include the results of all tests conducted.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal, based on all the evidence of 
record, and determine the appropriate 
evaluation level for each stage of the 
Veteran's disabilities.  If separate 
ratings are warranted, they should be 
assigned.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

